Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13, 15-17, 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US-2010/0225774) by Noh et al (“Noh”).
Regarding claim 1, Noh discloses in FIG. 7 and related text, e.g., a method for fabricating an image sensor device, comprising: 
forming a plurality of photosensitive pixels (APR/120; par. 92, typically n-type) in a substrate (110; par. 28, typically p-type); 
depositing a dielectric layer (126/152; par. 31 and 47 say that both layers can be the same material, such as “silicon oxide”; hence, both can be effectively one layer) over the substrate; 
etching the dielectric layer (FIG. 17, 126 is etched (compared to FIG. 16; also, par. 102; also, compare to FIG. 7; where 158T is present, both 126 & 152 are etched), resulting in a first trench (the one that contains 158T, in FIG. 7) in the dielectric layer and laterally surrounding the photosensitive pixels (for an example of “laterally surrounding”, see 150S1, 150S2 in FIG. 1; there are many other figures that show similar features); and 
forming a light blocking structure in the first trench (158T/160), such that the light blocking structure laterally surrounds the photosensitive pixels (as was explained above, regarding FIG. 1; this is the point of the 158T, etc.).
Regarding claim 2, Noh discloses in FIG. 7 and related text, e.g., wherein etching the dielectric layer exposes a portion of the substrate in the first trench (as was explained regarding claim 1; 158T directly contacts substrate; hence, 126/152 etching exposed it).
Regarding claim 3, Noh discloses in FIG. 7 and related text, e.g., wherein the light blocking structure is formed in contact with the portion of the substrate in the first trench (see FIG. 7).
Regarding claim 4, Noh discloses in FIG. 7 and related text, e.g., further comprising: 
forming a plurality of reference photosensitive pixels around the photosensitive pixels (OBR pixels; see OBR in FIG. 7; see FIG. 1, etc., for where OBR is located),
 wherein forming the light blocking structure is performed such that the light blocking structure (158T/160) overlaps the reference photosensitive pixels (see FIG> 7).
Regarding claim 5, Noh discloses in FIG. 7 and related text, e.g., wherein forming the light blocking structure comprises: 
depositing a metal layer over the dielectric layer (160) and in the first trench (158T); and
patterning the metal layer to form the light blocking structure (compare FIGs. 19 & 20; patterning of metal is shown).
Regarding claim 6, Noh discloses in FIG. 7 and related text, e.g., wherein patterning the metal layer forms a metal grid over the photosensitive pixels (162 is formed in FIG. 20; see par. 38 for “grid”; and it is made of “metal”).
Regarding claim 7, Noh discloses in FIG. 7 and related text, e.g., wherein patterning the metal layer is performed such that the light blocking structure has a bottom surface lower than a bottom surface of the metal grid (bottom surface of 158T is lower than bottom surface of 162; hence, meeting limitations).
Regarding claim 8, Noh discloses in FIG. 7 and related text, e.g., further comprising: forming a doped region (120 in the specific place where 158 is present) in the substrate and running in parallel with the first trench from a top view (120’s are present everywhere; including everywhere 158T is present; thus meeting above limitations), the doped region and the substrate being of opposite conductivity types (see rejection of claim 1; one is typically p, and the other is typically n; hence, “opposite conductivity types”).
Regarding claim 9, Noh discloses in FIG. 7 and related text, e.g., wherein forming the light blocking structure is performed such that the light blocking structure is in contact with the doped region (158T goes straight through 120).
Regarding claim 10, Noh discloses in FIG. 7 and related text, e.g., wherein forming the light blocking structure is performed such that the light blocking structure is spaced part from the doped region (first of all, what is “spaced part”?; makes no sense in English; hence, unexaminable and may merit 112, 2nd indefinite rejection; if it is something like “spaced apart”, ala Applicant’s own FIG. 28, 110D separation from 174E, then consider something like 154 in FIG. 4; it is spaced apart from 120, by virtue of 152 being in the way).
Regarding claim 11, Noh discloses in FIG. 7 and related text, e.g., further comprising: etching a second trench in the substrate prior to depositing the dielectric layer (something like 124T, in FIG. 16), wherein depositing the dielectric layer is performed such that the dielectric layer overfills the second trench in the substrate (see FIG. 17; 124T is overfilled).
Regarding claim 12, Noh discloses in FIG. 7 and related text, e.g., a method for fabricating an image sensor device, comprising: 
forming a plurality of photosensitive regions in a substrate through a front surface of the substrate (par. 92; 120’s are formed through “first surface 110F”); 
forming a doped region in the substrate and laterally surrounding the photosensitive regions of the substrate (it is still 120, but in a DR1/OBR region; thus meeting limitations); 
depositing a dielectric layer over a back surface of the substrate opposite the front surface of the substrate (126/152, as was explained above); 
etching the dielectric layer, resulting in a first trench overlapping the doped region (as was explained above); and
forming a light blocking structure in the first trench (as was explained above).
Regarding claim 13, Noh discloses in FIG. 7 and related text, e.g., wherein etching the dielectric layer results in the first trench running in parallel with the doped region (as was explained above).
Regarding claim 15, Noh discloses in FIG. 7 and related text, e.g., wherein the doped region is formed by performing ion implantation on the front surface of the substrate (as was explained above, regarding par. 92).
Regarding claim 16, Noh discloses in FIG. 7 and related text, e.g., wherein etching the dielectric layer exposes the doped region in the substrate (see FIG. 7).
Regarding claim 17, Noh discloses in FIG. 7 and related text, e.g., wherein the doped region and the substrate are of opposite conductivity types (as was explained above).
Regarding claim 21, Noh discloses in FIG. 7 and related text, e.g., a method for fabricating an image sensor device, comprising: 
forming a plurality of photosensitive pixels in a pixel array region of a substrate (as was explained above); 
forming a plurality of reference photosensitive pixels in a black level correction region of the substrate, wherein the black level correction region surrounds the pixel array region (as was explained above); 
forming an interconnect structure (130) over a first side of the substrate; 
depositing a dielectric layer over a second side of the substrate opposite the first side of the substrate (as was explained above); and 
forming a light blocking element having a first portion (160) extending over a top surface of the dielectric layer and a second portion (158T) extending in the dielectric layer, wherein the first portion of the light blocking element covers the black level correction region of the substrate (see FIG. 7).
Regarding claim 22, Noh discloses in FIG. 7 and related text, e.g., further comprising: forming a grid structure over the top surface of the dielectric layer (as was explained above), wherein the grid structure extends from the first portion of the light blocking element to over the photosensitive pixels (see FIG. 7).
Regarding claim 23, Noh discloses in FIG. 7 and related text, e.g., further comprising: forming a doped region in the substrate and extending in parallel with the second portion of the light blocking element from a top view (as was explained above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over (US-2010/0225774) by Noh et al (“Noh”).
Regarding claim 14, Noh discloses in FIG. 7 and related text, e.g., substantially the entire claim structure, as recited in claim 12, except wherein the doped region is formed by performing ion implantation on the back surface of the substrate.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Noh with “wherein the doped region is formed by performing ion implantation on the back surface of the substrate”, since it is notoriously well-known that backside illuminated imagers have substrates thin enough, that ion implantation can be done effectively from either surface of substrate (front or back; it is a thin substrate; hence, both work as a matter of designer’s choice and routine experimentation and routine optimization of process; whichever is more convenient, and both are known to work; see US-2010/0225774, FIG. 5H and par. 117, which teaches such an example explicitly; again, this is just a matter of designer’s choice and routine experimentation; but, here is a reference for Applicant, in case Applicant doubts Examiner’s assertion; please also note that the reference is really old by semiconductor industry standards (many generations ago); hence, “notoriously well-known/understood”, etc.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Belousov whose telephone number is (571)-272-3167. The examiner can normally be reached on 10 am-4 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kim Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Belousov/Patent Examiner, Art Unit 2894
06/12/22

/Mounir S Amer/Primary Examiner, Art Unit 2894